Citation Nr: 0946058	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-20 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for pelvic masses, cramps, pelvic pain, and 
infertility.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk




INTRODUCTION

The Veteran served on active duty from September 1988 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted the Veteran's petition to 
reopen her claim of entitlement to service connection for 
pelvic masses, cramps, pelvic pain, and infertility, and 
denied service connection.  In February 2008, the Veteran 
submitted a notice of disagreement (NOD) and subsequently 
perfected her appeal in June 2008.

To establish jurisdiction over this issue, the Board must 
first consider whether new and material evidence has been 
submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009).  The Board must proceed in this 
fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  
As discussed fully under the analysis section, new and 
material evidence has been submitted to reopen the claim.

The issue of entitlement to service connection for pelvic 
masses, cramps, pelvic pain, and infertility is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Veteran will be notified if any further 
action on her part is required.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement 
to service connection for pelvic masses, cramps, pelvic pain, 
and infertility in January 2006 on the basis that she did not 
have a current disability; although she initiated an appeal, 
she did not perfect the appeal.

2.  Evidence submitted subsequent to the RO's January 2006 
rating decision bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection.


CONCLUSIONS OF LAW

1.  The RO's January 2006 decision denying the Veteran's 
claim of entitlement to service connection for pelvic masses, 
cramps, pelvic pain, and infertility is final. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 
20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
pelvic masses, cramps, pelvic pain, and infertility has been 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen her 
previously denied claim for service connection, this 
application, and only this application, has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA solely with regards to the Veteran's 
application to reopen is moot.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

II. Merits of the Claim

The issue before the Board is whether new and material 
evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for pelvic masses, cramps, pelvic pain, and 
infertility.  After a review of the evidence of record, the 
Board finds that new and material evidence has been 
submitted.

Where service connection for a disability has been denied in 
a final decision, a subsequent claim for service connection 
for that disability may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  As noted above, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order 
to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis.  
See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has previously sought service connection for 
pelvic masses, cramps, pelvic pain, and infertility.  
Specifically, the Veteran was denied service connection for 
pelvic masses, cramps, pelvic pain, and infertility in a 
January 2006 rating decision.  The basis for the January 2006 
denial was that the Veteran had not provided evidence of a 
current disability.  At the time of this denial, statements 
from the Veteran, service treatment records, and VA treatment 
records were considered.  The Board notes that, although the 
Veteran submitted an NOD at that time, she never perfected 
her appeal following the issuance of a statement of the case.  
Thus, the January 2006 rating decision became final.

The new evidence submitted since the January 2006 denial 
consists of additional statements from the Veteran and 
updated VA treatment records.

Notably, VA treatment records beginning in January 2005 
indicate that the Veteran is diagnosed with uterine fibroids 
and ovarian cysts.  Further, in June 2005, she underwent 
surgery to remove uterine fibroids.  Additionally, a 
February 2007 pelvic ultrasound showed at least two uterine 
fibroids and a right ovarian cyst.  Therefore, as the updated 
VA treatment records indicate that the Veteran has a current 
diagnosis of uterine fibroids and ovarian cysts, the Board 
concludes that this satisfies the low threshold requirement 
for new and material evidence.  As such, the claim is 
reopened.

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development is necessary.  This is 
detailed in the REMAND below.


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for pelvic masses, cramps, pelvic 
pain, and infertility, the Veteran's claim is reopened.  To 
this extent, and to this extent only, the appeal is granted.


REMAND

The Veteran contends that her currently diagnosed uterine 
fibroids and ovarian cysts are the result of active duty 
service.  Specifically, she contends that she was treated in 
service for amenorrhea and pelvic masses and that they are 
related to her current disability.  Therefore, she believes 
service connection is warranted.
After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for pelvic masses, 
cramps, pelvic pain, and infertility.

The Veteran was afforded a VA general medical examination in 
June 2007.  At that time, the VA examiner noted that the 
Veteran had undergone a myomectomy in June 2005.  He also 
noted that the Veteran's service treatment records reflect: 
(1) complaints of secondary amenorrhea, dysmenorrhea, and 
pelvic cramps; (2) a 1990 pelvic examination that found that 
the Veteran had a 4 centimeter fullness; (3) a second pelvic 
examination that found cul-de-sac nodularity; and (4) that a 
pelvic ultrasound was ordered in 1990.  However, the examiner 
stated that the record did not contain a report from the 
August 1990 ultrasound.  He concluded that, without the 
August 1990 ultrasound report, he could not determine whether 
the Veteran's current disability was related to her service.  
However, the June 2007 examiner did not comment on the 
Veteran's August 1990 diagnosis of two pelvic masses, or on 
the notation stating "pelvic u/s - L 4 x 5 cm, R 3x3cm."  
Additionally he did not give an opinion as to etiology based 
on the medical evidence that was of record.  In light of 
these deficiencies, the June 2007 VA examiner's opinion is 
not adequate to render a decision on entitlement to service 
connection for pelvic masses, cramps, pelvic pain, and 
infertility.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  See Colvin at 175.  
For the reasons described above, the Veteran's claim of 
entitlement to service connection for pelvic masses, cramps, 
pelvic pain, and infertility must be remanded for a new VA 
examination.
The Board also notes that the Veteran submitted service 
treatment records in November 2007.  The RO indicated that 
these treatment records were duplicative and returned them to 
the Veteran.  The Veteran should be invited to resubmit these 
records or to submit any treatment records related to an in-
service pelvic ultrasound.

Additionally, as this issue is being remanded, the Board will 
take the opportunity to obtain any VA treatment records not 
yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment 
records, covering the period from March 
6, 2008 to the present, should be 
obtained and added to the claims 
folder.

2.  The Veteran should be invited to 
submit any service treatment records in 
her possession, particularly related to 
an August or September 1990 ultrasound 
examination.

3.  The Veteran must be scheduled for a 
VA examination to determine the nature 
and etiology of her pelvic masses, 
cramps, pelvic pain, and infertility.  
The examiner must review pertinent 
documents in the Veteran's claims file in 
conjunction with the examination.  This 
must be noted in the examination report.  
All appropriate tests and studies should 
be performed, and all clinical findings 
should be reported in detail.

The examiner must state whether it is at 
least as likely as not that the Veteran's 
pelvic masses, cramps, pelvic pain, and 
infertility were caused or aggravated by 
a disease or injury in service.  The 
examiner should comment specifically on 
the August 1990 pelvic examination 
findings.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
paragraphs above, the claim of 
entitlement to service connection for 
pelvic masses, cramps, pelvic pain, and 
infertility should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case 
should be provided to the Veteran and 
her representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


